The Court
were of opinion that it was first necessary to account, in some satisfactory way, for the absence of the party himself; and then proof might be received as to the materiality of the witness, as far as it could be made by a third person. That it would be extremely mischievous to continue *17causes, upon the naked ground of the party and his witness being absent; for he might absent himself and keep back his witness, for the very purpose of delaying the trial; and thereby harass his adversary at pleasure.
Alexander for the Plaintiff.
Henderson for the Defendant.